Paterson J., concurring.
I concur in the judgment. I do not understand that Linden v. Alameda County, 45 Cal. 7, has been overruled by the decision in any later case, and it seems to me the cases are distinguishable. A tax-payer has an interest “which is distinguishable from that of the mass of the community.” Every citizen has an interest “in the proper discharge of public duties”; but every citizen is not the owner of property taxed for state or municipal purposes.
Thornton, J.—I agree with Mr. Justice Paterson, and concur in the judgment.
Rehearing denied.